Citation Nr: 0415588	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-25 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the right knee.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to nonservice-connected disability pension 
benefits.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from September 1983 to May 
1992 and also served with the Army National Guard from April 
1983 to September 1983, with a period of active duty for 
training from April 1983 to July 1983; from June 1992 to July 
1993; and from December 1994 to June 1998.  He also served 
with the Army Reserves from July 1993 to December 1994, with 
the type of discharge being unknown. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Newark, New Jersey.  The veteran appeared before the 
undersigned Veterans Law Judge at a hearing at the RO in 
December 2003.

In a February 2003 VA Form 21-526, the veteran raised the 
issue of service connection for rheumatoid arthritis.  This 
issue is referred to the RO.

The issues of entitlement to service connection for a left 
knee disorder and nonservice-connected disability pension 
benefits are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is competent medical evidence of record relating the 
veteran's osteoarthritis of the right knee to military 
service.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, osteoarthritis of the 
right knee was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.   
38 C.F.R. § 3.303(d).  Service connection may also be granted 
on a presumptive basis for certain chronic disabilities, 
including arthritis, when they are manifested to a 
compensable degree within the initial post-service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  See Wagner v. Principi, 02-7347 (Fed. Cir. June 
1, 2004); VAOPGCPREC 3-2003 (July 16, 2003).  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  See 38 U.S.C.A. § 1153 (West 2002); 
Wagner, 02-7347.  If this burden is met, then the veteran is 
not entitled to service-connected benefits.  Wagner, 02-7347.  
However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the veteran's claim is 
one for incurrence in service.  Id.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  See 38 
C.F.R. § 3.322. 

On the other hand, if a preexisting disorder is noted upon 
entry into service, a veteran cannot bring a claim for 
incurrence in service for that disorder, but a veteran may 
bring a claim for service-connected aggravation of that 
disorder.  See 38 U.S.C.A. § 1153 (West 2002); Wagner, 02-
7347.  In that case, 38 U.S.C.A. § 1153 applies and the 
burden falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under 38 U.S.C.A. § 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; see also Jensen, 19 F.3d at 1417; 38 C.F.R. § 3.306.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Records from Dr. Shah and Shafi and the Muhlenberg Hospital 
show that in 1976 the veteran sustained multiple fractures 
and had an open reduction and Kuntscher nail insertion for a 
malunion of the fracture of the right femur.  In 1977, the 
fracture of the right femur was completely healed.  However, 
he had complaints of tenderness at the femoral attachment of 
the medial collateral ligament.  In April 1978, the Kuntscher 
nail was removed.  In June 1978, the veteran complained of 
pain in the right knee.  He was sent for an arthrography to 
rule out the possibility of a torn medial meniscus.

Service medical records reveal that on a March 1983 entrance 
examination into the Army National Guard, the veteran denied 
having had a trick or locked knee.  March 1983 X-rays of the 
right femur revealed a healed fracture at the femoral mid-
shaft with no displacement and with a large amount of callus 
formation.  In April 1983, the veteran underwent an 
orthopedic consultation for, inter alia, the right femur.  He 
denied any symptomatology.  Physical examination revealed a 4 
1/2-inch surgical scar on the right lower medial thigh and a 6 
1/2-inch surgical scar on the lateral aspect of the right 
thigh.  The scars were stable.  The assessment was no 
significant defects.  On a June 1983 physical examination, 
the lower extremities were normal except for two post-
operative scars, one 14 inches long medially and the other 12 
inches long laterally, on the right thigh.  On a June 1986 
physical examination, the veteran reported that he had had a 
trick or locked knee and that he had cartilage removed from 
his left knee.  The right lower extremity was normal except 
for a scar on the right femur.  On a February 1991 physical 
examination, the veteran denied having had a trick or locked 
knee.  Physical examination of the lower extremities was 
normal.  On an October 1996 physical examination, the veteran 
again denied having had a trick or locked knee.  Physical 
examination of the lower extremities was normal, except for 
scars on the right ankle and femur.  Service medical records 
contain no other complaints or findings of right knee 
symptomatology.

The veteran was afforded a VA examination in July 2002.  He 
reported that during service, he ran a lot and that he 
developed pain in his knees.  He noted that in 1976 he 
sustained a open fracture of the right femur following a 
motor vehicle accident.  He stated that he had no right knee 
pain afterwards.  He stated that the pain in the right knee 
developed after he had been in the service for nine years.  
Physical examination revealed a 7-inch curved medial scar on 
the right knee and a 10-inch oblique anteromedial scar on the 
upper right thigh.  The examiner attributed both scars to the 
motor vehicle accident.  X-rays of the right knee revealed 
severe osteoarthritis with a large lytic lesion in the medial 
tibial plateau, which likely represented a large degenerative 
cyst.  Prior to the x-ray results, the examiner diagnosed 
degenerative joint disease in the right knee.  The examiner 
indicated that the motor vehicle accident may have laid the 
basis for the arthritis of the right knee, but opined that 
strenuous activity of military service precipitated the 
development of the arthritis.

The veteran testified that he did not have a major right knee 
injury in service, but that he did a lot of running and 
jumping off of high carriers during service.  

The Board has reviewed the probative evidence of record.  To 
the extent that the July 2002 VA examiner suggested that 
osteoarthritis of the right knee is related to the pre-
service motor vehicle accident, the question of whether the 
veteran had a pre-existing disorder has been raised.  While 
residuals of fracture of the right femur, including scarring, 
were noted on entrance, osteoarthritis of the right knee was 
not noted.  Therefore, the first matter is whether the 
presumption of soundness applies. The July 2002 VA examiner 
stated that the motor vehicle accident might have laid the 
basis for the arthritis of the right knee.  That opinion is 
speculative and does not rise to standard of clear and 
unmistakable evidence of a pre-existing disorder.  See Adams 
v. West, 13 Vet. App. 453 (2000); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Accordingly, the Board finds that there is 
not clear and unmistakable evidence that osteoarthritis of 
the right knee existed prior to active service.  As the first 
prong of the rebuttal standard has not been satisfied, the 
statutory presumption of soundness has not been rebutted.

Although the veteran's service medical records do not reflect 
any complaints of right knee symptomatology, the veteran has 
reported that he did a lot of running and service and had 
right knee pain after nine years of service.  The veteran is 
competent to report that on which he has personal knowledge, 
that is what comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  The July 2002 VA 
examiner diagnosed degenerative joint disease of the right 
knee, which was confirmed by X-rays.  The VA examiner opined 
that the strenuous activity of veteran's military service 
precipitated the development of the degenerative joint 
disease of the right knee.  Giving the veteran the benefit of 
the doubt, the Board finds that the osteoarthritis of the 
right knee is related to active service.  Thus, resolving 
doubt in the veteran's favor, the Board concludes that 
service connection is warranted for osteoarthritis of the 
right knee.  

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of the above issue, which would 
result from a remand solely to allow the RO to apply the 
VCAA, would not be justified.


ORDER

Service connection for osteoarthritis of the right knee is 
granted.


REMAND

In a September 2002 determination, the RO denied entitlement 
to nonservice-connected disability pension benefits.  In a 
October 2002 statement, the veteran indicated that he did 
have wartime service and that he wanted a "retirement 
(Reserve Pension)."  The Board accepts this statement as a 
notice of disagreement to the denial of entitlement to 
nonservice-connected disability pension benefits.  In a July 
2003 rating decision, the RO denied service connection for a 
left knee disorder.  The Board accepts the veteran's 
September 2003 VA Form 9 as a notice of disagreement to the 
denial of entitlement to service connection for a left knee 
disorder.  The RO has not provided the veteran a statement of 
the case on these issues.  When a notice of disagreement is 
timely filed, the RO must reexamine the claim and determine 
if additional review or development is warranted.  If no 
preliminary action is required, or when it is completed, the 
RO must prepare a statement of the case pursuant to 38 C.F.R. 
§ 19.29, unless the matter is resolved by granting the 
benefits sought on appeal or the notice of disagreement is 
withdrawn by the appellant or his or her representative.  38 
C.F.R. § 19.26 (2003) (emphasis added).  Since a notice of 
disagreement has been submitted with respect to these issues, 
a statement of the case should be issued.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

The VBA AMC must issue the veteran a 
statement of the case on the issues of 
entitlement to service connection for a 
left knee disorder and nonservice-
connected disability pension benefits.  
The VBA AMC should advise the veteran of 
the need to timely file a substantive 
appeal to perfect appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



